DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102179241 A in view of CN 1451475 A.
Regarding Claim 1, CN ‘241 discloses a catalyst, a carrier and an active component, and is characterized in that the carrier is a titanium dioxide carrier, the active component is one or more of barium salt, rare earth, alkaline earth metal and synthetic perovskite composite metal oxide ([0038]). Further, CN ‘241 discloses the alkali metal may also include potassium or sodium oxide ([0045]). The catalyst disclosed by CN ‘241 achieves effective treatment of exhaust gases containing carbonyl sulfide ([0046]).
CN ‘241 fails to disclose that the inventive catalyst is a catalyst comprising a honeycomb substrate.
CN ‘475 discloses a honeycomb-shaped exhaust gas treatment catalyst with titanium dioxide powder and the titanium dioxide powder using honeycomb exhaust gas treatment catalyst (Technical Field). The catalyst is disclosed to be used in catalyzing reactions such as hydrolysis of carbonyl sulfate (ibid), as is the case of CN ‘241. Such a disclosed catalyst shape achieves a catalyst capable of effective treatment of exhaust gases containing carbonyl sulfide (ibid).
Therefore, it would have been obvious to one of ordinary skill in the art to substitute one known molded shape for another, both known for effective catalysis of carbonyl sulfide, with the predicted result of a catalyst capable of effective treatment of exhaust gases containing carbonyl sulfide. See MPEP 2143 (I)(B).
Further regarding Claim 1, while the prior art does not disclose the surface area of the carrier as claimed, the prior art does disclose the specific surface area of the catalyst to be between 110-170 m2/g ([0054]). Since this specific surface area of the catalyst is dependent on the surface area of the components of the catalyst, mainly the carrier used, it would have been obvious to one of ordinary skill in the art to select a carrier with a specific surface area slightly above the preferred range of the catalyst, and in the range claimed, to compensate for the reduction in surface area caused by supporting catalyst components. One of ordinary skill in the art would have been motivated to make such a selection in order to maximize the activity of the catalyst. 
Regarding Claim 2, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, CN ‘241 discloses that when rare earth and/or alkaline earth metals are selected as the active components, they can be supported on the carrier by an impregnation method ([0053]).
Further regarding Claim 2, while the prior art does not disclose the preferred type of titanium dioxide used for the inventive catalyst, the list of such types of titanium dioxide is a finite list that one of ordinary skill in the art would find obvious to determine the ideal member from in order to achieve the desired product characteristics.
Regarding Claim 3, the prior art makes obvious the limitations of Claim 1 as shown above. Further, while CN ‘241 is silent regarding the co-catalyst is supported in a molar ratio from 1 to 4 with respect to the barium compound, CN ‘241 discloses a range for the weight percent of the co-catalyst that makes obvious that claimed by Claim 4. Because the mass content of the cocatalyst is made obvious by CN ‘241, and since the molar ratio of the cocatalyst with respect to the barium compound is a function of the mass of the cocatalyst, CN ‘241 must therefore make obvious the molar ratio of the cocatalyst with respect to the barium compound.
Regarding Claims 4, the prior art makes obvious the limitations of Claim 1 as shown above. Further, CN ‘241 discloses that the alkaline earth metal is 1-8% of the total weight of the catalyst ([0044]). This overlaps with and makes obvious the range claimed by Claim 4.
Regarding Claim 5, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, CN ‘241 discloses the use of potassium oxide in the inventive catalyst ([0047]).
Regarding Claim 6, CN ‘241 discloses a method for preparing a catalyst for the hydrolysis and de-cleaning of organic sulfur in coal gas ([0048]). This reads on Claim 6, in which a method for producing a catalyst for COS hydrolysis is claimed. Further, CN ‘241 discloses that in a step involving the addition of one or more of barium salt, rare earth, alkaline earth metal and synthetic perovskite composite metal oxide and additives ([0051]), when rare earth and/or alkaline earth metals are selected as the active components, they can be supported on the carrier by an impregnation method ([0053]). This reads on Claim 6, in which impregnating a catalyst containing titanium dioxide supporting a barium compound with an aqueous solution containing a metal salt of a co-catalyst is disclosed. Further, CN ‘241 discloses a drying and activation step after the impregnation step cited previously ([0052]). This activation step happens at high temperatures ([0054]) and thus is considered to be calcinating the dried product. This reads on Claim 6, in which drying the impregnated catalyst and calcining the dried catalyst to allow the co-catalyst to be supported on the catalyst. Further, the prior art makes obvious the composition and structure of the inventive catalyst, in that that the catalyst containing titanium dioxide supporting a barium compound is a molded catalyst comprising a honeycomb substrate, and the co-catalyst is at least one selected from the group consisting of a potassium compound, a sodium compound, and a cesium compound, as seen in the rejection of Claim 1.
Further regarding Claim 6, while the prior art does not disclose the surface area of the carrier as claimed, the prior art does disclose the specific surface area of the catalyst to be between 110-170 m2/g ([0054]). Since this specific surface area is dependent on the surface area of the components of the catalyst, mainly the carrier used, it would have been obvious to one of ordinary skill in the art to select a carrier with a specific surface area slightly above the preferred range, and in the range claimed, to compensate for the reduction in surface area caused by supporting catalyst components. Therefore, one of ordinary skill in the art would have been motivated to make such a selection in order to maximize the activity of the catalyst. 
Regarding Claim 7, the prior art makes obvious the limitations of Claim 6 as shown above.  Further, this process claim cites the same properties of the product created in the process claim cited above in Claim 2. Therefore, this claim is rejected in the same way. See Claim 2 rejection.
Regarding Claim 8, the prior art makes obvious the limitations of Claim 6 as shown above.  Further, this process claim cites the same properties of the product created in the process claim cited above in Claim 3. Therefore, this claim is rejected in the same way. See Claim 3 rejection.
Regarding Claim 9, the prior art makes obvious the limitations of Claim 6 as shown above.  Further, this process claim cites the same properties of the product created in the process claim cited above in Claim 4. Therefore, this claim is rejected in the same way. See Claim 4 rejection.
Regarding Claim 10, the prior art makes obvious the limitations of Claim 6 as shown above.  Further, this process claim cites the same properties of the product created in the process claim cited above in Claim 5. Therefore, this claim is rejected in the same way. See Claim 5 rejection.
Regarding Claims 11 & 12, the prior art discloses the limitations of Claim 1 as shown above.  Further, while the prior art does not disclose the use of an acetate or hydroxide as a precursor for the cocatalyst, absent showings of criticality or non-obviousness of such compounds, one of ordinary skill in the art would find it obvious to substitute the compounds chosen in Claims 11 & 12 for the potassium oxide disclosed by the prior art as seen above, as both compounds would act as a source of potassium for the cocatalyst in the same, predictable way. The substitution of one known element for another that yields predictable results to one of ordinary skill in the art is considered prima facie obvious in the absence of evidence to the contrary. See MPEP 2143 (I)(B).
Regarding Claims 13-15, the prior art discloses the limitations of Claim 1 as shown above. Further, CN ‘241 discloses the alkaline-earth metal composition of the invention article is 1-8% of the total catalyst weight (Claim 6). This makes obvious the use of potassium, sodium, and cesium as a cocatalyst material, and further overlaps with and makes obvious the range of compositions claimed by Claims 13-15.

Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not disclose the surface area of the catalyst support, and that the prior art only discloses the surface area of the catalyst; however, as discussed above, the specific surface area of the catalyst as a whole is dependent on the specific surface area of the components used in the catalyst, specifically the carrier of the catalyst. Given this, one of skill in the art would have found it obvious to select a catalyst carrier with a specific surface area that would achieve the specific surface area of the catalyst as claimed, that would compensate for the specific surface area lost as a result of supporting a catalytic component, and that would result in maximum catalytic activity in the catalyst. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736